DETAILED ACTION
This action is in response to the Application filed on 10/08/2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Prior Art
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
The abstract of the disclosure is objected to because it  is not a concise statement of the technical disclosure of the application and does not include which is new in the art to which the invention pertains. Also, the Abstract includes two paragraphs and reference numbers. Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should 
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.

Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.

(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)

Allowable Subject Matter
Claims 2 – 3 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The primary reason for the indication of the allowability of claim 2 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “A DC voltage - pulse voltage converter comprising: a high DC voltage source (HDCVS); a first capacitor connected by a first plate thereof to a positive terminal of the HDCVS and connected by a second plate thereof to a negative terminal of the HDCVS; a first controllable switch connected by a first terminal thereof to the positive terminal of the HDCVS; an inductive load connected by a first terminal thereof to a second terminal of the first controllable switch; a second controllable switch connected by a first terminal thereof to a second terminal of the inductive load; a limiting resistor; a low DC voltage source (LDCVS) connected by a negative terminal thereof to the negative terminal of the HDCVS; a controllable square wave generator connected by an output thereof to a control input of the second controllable switch; a first control voltage driver connected by an output thereof to an input of the controllable square wave generator; a first diode connected by a anode thereof to a positive terminal of the LDCVS; a second capacitor connected by a first plate thereof to a cathode of the first diode and connected by a second plate thereof to a second terminal of the first controllable switch; and a third controllable switch connected by a first input thereof to the first plate of the second capacitor, connected by a second input thereof to the second plate of the second capacitor, connected by an output thereof to a control input of the first controllable switch, and connected by a control input thereof to the output of the controllable square wave generator, an electronically controlled resistor connected in series with a second terminal of the second controllable switch, the limiting resistor and the negative terminal of the HDCVS; and a second control voltage driver connected by an output thereof to a control input of the electronically controlled resistor.”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Pub. No. 2015/0198963 discloses a device for providing constant direct current to a load.
US Pub. No. 2013/0194027 discloses a cascade switch with robust turn on and turn off.
 	US Pub. No. 2013/0063985 discloses an adaptive dead time control apparatus and method for synchronous rectification in switching power converters.
	US Pub. No. 2009/0316444 discloses a switching power supply device that interrupts electric power supplied from an input power supply and that converts electric power via an inductor to output a predetermined direct-current voltage.
	US Pub. No. 2007/0070659 discloses a cascade switch power supply that reduces power loss under the condition of no load at the power supply output.
	US Patent No. 10,447,167 discloses dc voltage conversion with pulse power supply having reduced level of electromagnetic noise radiated to the environment.
	US Patent No. 4,594,649 discloses a bootstrap drive for a double forward dc-dc converter.
This application is in condition for allowance except for the following formal matters: Objection to the Specifications as stated above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Torres-Rivera whose telephone number is (571)272-5261. The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEX TORRES-RIVERA/Primary Examiner, Art Unit 2838